                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

HILERY NOEL MAISON,

      Petitioner,                         Case No. 2:19-CV-10057

v.                               UNITED STATES DISTRICT COURT JUDGE
                                          GERSHWIN A. DRAIN
SHAWN BREWER,

     Respondent,
___________________________/

OPINION AND ORDER SUMMARILY DISMISSING THE PETITION FOR
     WRIT OF HABEAS CORPUS AND DECLINING TO ISSUE A
   CERTIFICATE OF APPEALABILITY OR LEAVE TO APPEAL IN
                     FORMA PAUPERIS

      Hilery Noel Maison, (“Petitioner”), confined at the Huron Valley Women’s

Correctional Facility in Ypsilanti, Michigan, filed a pro se petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254, challenging her convictions for first-

degree felony murder, Mich. Comp. Laws § 750.316(1)(b), two counts of torture,

Mich. Comp. Laws § 750.85, and two counts of first-degree child abuse, Mich.

Comp. Laws § 750.136b(2). For the reasons that follow, the Petition for Writ of

Habeas Corpus is SUMMARILY DISMISSED WITHOUT PREJUDICE.

                                  I. Background

      Petitioner and her husband were convicted following a jury trial in the St.

Clair County Circuit Court. Petitioner’s conviction was affirmed on appeal. People


                                         1
v. Maison, No. 332162, 2017 WL 5162310 (Mich.Ct.App. Nov. 7, 2017); leave

den. 501 Mich. 1062, 910 N.W. 2d 275 (2018).

         Petitioner seeks a writ of habeas corpus on the following grounds:

         I. There was insufficient evidence to convict Hilery Maison of the
         charges to felony murder as to [Mac. M.] and torture and first degree
         child abuse as to both Mac. M and Mak. M. [i]n violation of her state
         and federal constitutional right to due process. 1

         II. Mrs. Maison’s Federal and State constitutional rights to the effective
         assistance of counsel were violated and she is entitled to a new trial
         where her trial counsel failed to request instructions on causation and/or
         where she failed to request instructions on the necessarily included
         lesser offense of involuntary manslaughter.

         Respondent moved to dismiss the petition on the ground that Petitioner’s

second claim was not exhausted with the state courts.

                                      II. Discussion

         The instant Petition is subject to dismissal because Petitioner’s second claim

has yet to be exhausted with the state courts.

         As a general rule, a state prisoner seeking federal habeas relief must first

exhaust his or her available state court remedies before raising a claim in federal

court. 28 U.S.C. § 2254(b) and (c). See Picard v. Connor, 404 U. S. 270, 275-78

(1971). The Antiterrorism and Effective Death Penalty Act (AEDPA) preserves the

traditional exhaustion requirement, which requires the dismissal of a habeas petition



1
    Because the victims were minors, the Court refers to them by their initials.
                                             2
that contains claims that a petitioner has a right to raise in the state courts but has

failed to do so. See Welch v. Burke, 49 F. Supp. 2d 992, 998 (E.D. Mich. 1999).

Although exhaustion is not a jurisdictional matter, “it is a threshold question that

must be resolved” before a federal court can reach the merits of any claim contained

in a habeas petition. See Wagner v. Smith, 581 F. 3d 410, 415 (6th Cir. 2009). Each

habeas claim must be reviewed by a federal court for exhaustion before any claim

may be adjudicated on the merits by a federal court. Id. Federal district courts must

dismiss mixed habeas petitions which contain both exhausted and unexhausted

claims. See Pliler v. Ford, 542 U.S. 225, 230 (2004)(citing Rose v. Lundy, 455 U.S.

509, 510, 522 (1982)); see also Welch, 49 F. Supp. 2d at 998. A habeas petitioner

has the burden of proving that he or she has exhausted his or her state court remedies.

See Rust v. Zent, 17 F. 3d 155, 160 (6th Cir. 1994).

      Petitioner’s claim that counsel was ineffective for failing to request jury

instructions on causation and involuntary manslaughter was never presented to the

Michigan Court of Appeals or Michigan Supreme Court in her appellate briefs. (See

Doc. 8-16, Pg. ID 1291-1346, Doc. 8-17, Pg. ID 1500-35). Although her co-

defendant husband raised this claim in his own appeal brief, this would be

insufficient to exhaust the claim for petitioner. Petitioner’s second claim is

unexhausted because she did not personally raise this claim in her own appeal. There

is no case authority that the co-defendant’s appeal of this issue “should be ascribed”


                                          3
to Petitioner in order to satisfy the exhaustion requirement. See Aldrich v. Bock, 327

F. Supp. 2d 743, 748, n. 1 (E.D. Mich. 2004). The issues raised by Petitioner involve

constitutional privileges which are personal to her, therefore, an appeal by her co-

defendant would be insufficient to exhaust this claim. See Williams v. Nelson, 431

F.2d 932, 933 (9th Cir. 1970)(Where questions raised by state prisoner, petitioning

for habeas corpus, involved constitutional privileges which were personal to him,

appeal by his co-defendant could not exhaust his remedies in the state courts).

      In addition, the mere fact that Petitioner raised other ineffective assistance of

counsel claims on her appeal of right would be insufficient to exhaust her current

ineffective assistance of counsel claim. A claim may be considered “fairly

presented” only if the petitioner asserted both the factual and legal basis for his or

her claim in the state courts. McMeans v. Brigano, 228 F. 3d 674, 681 (6th Cir.

2000). The doctrine of exhaustion mandates that the same claim under the same

theory be presented to the state courts before it can be raised in a federal habeas

petition. Wong v. Money, 142 F. 3d 313, 322 (6th Cir. 1998). “Even the same claim,

if raised on different grounds, is not exhausted for the purpose of federal habeas

review.” Rayner v. Mills, 685 F.3d 631, 643 (6th Cir. 2012).

      A habeas petitioner is required to present to the state courts “the same specific

claims of ineffective assistance [of counsel] made out in the habeas petition.” Wyldes

v. Hundley, 69 F. 3d 247, 253 (8th Cir. 1995)(quoting Tippitt v. Lockhart, 903 F. 2d


                                          4
552, 554 (8th Cir. 1990). Because Petitioner’s current ineffective assistance of

counsel claim is different than the ineffective assistance of counsel claims presented

during petitioner’s direct appeals process, this claim has not been fairly presented to

the state courts. See Caver v. Straub, 349 F. 3d 340, 346-47 (6th Cir. 2003)(citing to

Pillette v. Foltz, 824 F. 2d 494, 497 (6th Cir. 1987)); see also Brandon v. Stone, 226

F. App’x. 458, 459 (6th Cir. 2007)(state prisoner had not exhausted his state court

remedies as to claim that trial counsel was ineffective for failing to advise him

regarding the merits of the various plea offers set before him, where this particular

instance of ineffectiveness had not been mentioned in his state court proceedings).

      The exhaustion doctrine, in the context of habeas cases, is dependent upon

whether there are available state court procedures for a habeas petitioner to exhaust

his or her claims. See Adams v. Holland, 330 F. 3d 398, 401 (6th Cir. 2003).

Petitioner has an available state court remedy with which to exhaust her second

claim. Exhausting state court remedies in this case requires the filing of a post-

conviction motion for relief from judgment under Michigan Court Rule 6.500, et.

seq. See Wagner, 581 F. 3d at 419. Petitioner could exhaust this and any other claims

by filing a post-conviction motion for relief from judgment with the St. Clair County

Circuit Court under M.C.R. 6.502. Denial of a motion for relief from judgment is

reviewable by the Michigan Court of Appeals and the Michigan Supreme Court upon

the filing of an application for leave to appeal. M.C.R. 6.509; M.C.R. 7.203; M.C.R.


                                          5
7.302. See Nasr v. Stegall, 978 F. Supp. 714, 717 (E.D. Mich. 1997). Petitioner, in

fact, would be required to appeal the denial of her post-conviction motion to the

Michigan Court of Appeals and the Michigan Supreme Court in order to properly

exhaust the claims that she would raise in her post-conviction motion. See e.g. Mohn

v. Bock, 208 F. Supp. 2d 796, 800 (E.D. Mich. 2002).

      Petitioner has failed to exhaust her state court remedies and still has an

available state court remedy with which to do so. Although a district court has the

discretion to stay a mixed habeas petition containing both exhausted and

unexhausted claims to allow the petitioner to present his or her unexhausted claims

to the state court in the first instance, see Rhines v. Weber, 544 U.S.269 (2005), there

are no exceptional or unusual circumstances present which would justify holding the

instant Petition for Writ of Habeas Corpus in abeyance pending Petitioner’s return

to the state courts, rather than dismissing it without prejudice. In this case, the

Michigan Supreme Court denied petitioner’s application for leave to appeal on May

1, 2018. However, the one year statute of limitations under 28 U.S.C. § 2244(d)(1)

did not begin to run on that day. Where a state prisoner has sought direct review of

his or her conviction in the state’s highest court but does not file a petition for

certiorari with the U.S. Supreme Court, the one year limitation period for seeking

habeas review under 28 U.S.C. § 2244(d)(1) begins to run not on the date that the

state court entered judgment against the prisoner, but on the date that the 90 day time


                                           6
period for seeking certiorari with the U.S. Supreme Court expired. See Jimenez v.

Quarterman, 555 U.S. 113, 119 (2009). Petitioner did not seek a writ of certiorari

with the United States Supreme Court, thus, her judgment became final, for the

purpose of commencing the running of the one year limitations period, on July 30,

2018. See Grayson v. Grayson, 185 F. Supp. 2d 747, 750 (E.D. Mich. 2002).

      Petitioner filed the instant petition with the Court on January 2, 2019, after

only five months had run on the statute of limitations.2 This Court is dismissing the

Petition without delay. 28 U.S.C. § 2244(d)(2) expressly provides that the AEDPA’s

one year statute of limitations is tolled during the pendency of any state post-

conviction motion filed by petitioner. Petitioner currently has time remaining under

the limitations period following the conclusion of her state post-conviction

proceedings, and the unexpired portion of that period would be tolled during the

pendency of petitioner’s state post-conviction proceedings. Petitioner would thus not

be prejudiced if her habeas petition was dismissed without prejudice during the

pendency of her motion for post-conviction relief. A stay of the proceedings is

unnecessary to preserve the federal forum for petitioner’s claims. See Schroeder v.

Renico, 156 F. Supp. 2d 838, 845-46 (E.D. Mich. 2001).



2
  Under the prison mailbox rule, this Court will assume that Petitioner actually
filed her habeas petition on January 2, 2019, the date that it was signed and dated.
See Towns v. U.S., 190 F. 3d 468, 469 (6th Cir. 1999).

                                          7
       In addition, there is an equitable remedy available to Petitioner to preserve a

federal forum for review of her claims. In Hargrove v. Brigano, 300 F.3d 717, 719-

721 (6th Cir. 2002), the petitioner sought habeas relief on the grounds of

constitutionally insufficient evidence. Id. at 718. Since the pro se petitioner had

never filed an appeal, the district court dismissed the petition without prejudice, in

order for the petitioner to exhaust his state remedies. Id. The district court, acting

prospectively, ordered the tolling of the AEDPA limitations period, effective the

date the petition was filed, conditioned on the petitioner’s pursuing his state

remedies within 30 days of the dismissal and returning to federal court within 30

days after exhaustion. Id. The warden challenged this order, but the Sixth Circuit

Court of Appeals found that “the decision to equitably toll the petition was

reasonable under the circumstances of this case and under the conditions set forth by

the district court.” Id. at 719.

       Petitioner promptly filed her petition for writ of habeas corpus with this Court.

This Court cannot conclude that Petitioner’s claims are plainly meritless. This Court

will adopt the equitable tolling timing solution, as well as the safeguards, approved

by the Sixth Circuit in Hargrove. The Court will dismiss the Petition without

prejudice and the one-year limitations period shall be tolled from January 2, 2019,

the date Petitioner filed her Petition, until Petitioner returns to federal court and files

a new habeas petition. This tolling of the limitations period is contingent upon


                                            8
Petitioner complying with the conditions indicated below in Section IV of the

opinion.

                           III. Certificate of Appealability

      The Petition for Writ of Habeas Corpus is dismissed without prejudice. The

Court will also deny a certificate of appealability. In order to obtain a certificate of

appealability, a prisoner must make a substantial showing of the denial of a

constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate this denial, the applicant

is required to show that reasonable jurists could debate whether, or agree that, the

petition should have been resolved in a different manner, or that the issues presented

were adequate to deserve encouragement to proceed further. Slack v. McDaniel, 529

U.S. 473, 483-84 (2000). When a district court denies a habeas petition on procedural

grounds without reaching the prisoner’s underlying constitutional claims, a

certificate of appealability should issue, and an appeal of the district court’s order

may be taken, if the petitioner shows that jurists of reason would find it debatable

whether the petitioner states a valid claim of the denial of a constitutional right, and

that jurists of reason would find it debatable whether the district court was correct in

its procedural ruling. Id. When a plain procedural bar is present and the district court

is correct to invoke it to dispose of the case, a reasonable jurist could not conclude

either that the district court erred in dismissing the petition or that the petition should

be allowed to proceed further. In such a circumstance, no appeal would be warranted.


                                            9
Id. “The district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.” Rules Governing § 2254 Cases, Rule 11(a),

28 U.S.C. foll. § 2254.

      The Court declines to issue a certificate of appealability, because “jurists of

reason” would not find it debatable whether this Court was correct in its procedural

ruling that Petitioner had failed to exhaust her second claim with the state courts.

See e.g. Colbert v. Tambi, 513 F. Supp. 2d 927, 939 (S.D. Ohio 2007). The Court

will also deny Petitioner leave to appeal in forma pauperis, because the appeal would

be frivolous. Myers v. Straub, 159 F. Supp. 2d 621, 629 (E.D. Mich. 2001).

                                   IV. Conclusion

      Accordingly, the court DISMISSES WITHOUT PREJUDICE the Petition for

Writ of Habeas Corpus [Dkt. No. #1].

      IT IS FURTHER ORDERED that the one-year statute of limitations found

in 28 U.S.C. § 2244(d)(1) is tolled from January 2, 2019, the date that Petitioner

filed this habeas application, until the time Petitioner returns to federal court to

pursue habeas corpus relief, provided that Petitioner returns to the federal court and

files a new habeas petition under a new case number within thirty (30) days of the

completion of her state post-conviction proceedings.

      IT IS FURTHER ORDERED that the court DECLINES TO ISSUE a

certificate of appealability or leave to proceed in forma pauperis on appeal.


                                          10
SO ORDERED.



Dated:    June 11, 2019
                                   s/Gershwin A. Drain
                                   HON. GERSHWIN A. DRAIN
                                   United States District Court Judge




                        CERTIFICATE OF SERVICE
         Copies of this Order were served upon attorneys of record on
              June 11, 2019, by electronic and/or ordinary mail.
                             /s/ Teresa McGovern
                                 Case Manager




                                     11
